Per Curiam.

Tenants are not entitled to recover for the plumbing and exterminating expenses which they voluntarily *260incurred (Perlmutter v. Timely Toys, 8 A D 2d 834; Davar Holdings v. Cohen, 255 App. Div. 445, affd. 280 N. Y. 828; Emigrant Ind. Sav. Bank v. 108 W. 49th St. Corp., 255 App. Div. 570).
The final order should be unanimously modified upon the law and facts by dismissing tenants’ counterclaim on the merits and increasing landlord’s recovery to $333.52, with appropriate costs in the court below, and as so modified affirmed, without costs on this appeal.
Concur — Pette, Di Giovanna and Brown, JJ.
Final order modified, etc.